UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1350


PATRICIA T. PATTERSON,

                Plaintiff – Appellant,

          v.

KENNETH A. RICHSTAD, Clerk of Court,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:09-cv-02051-MBS)


Submitted:   June 1, 2010                 Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patricia T. Patterson, Appellant Pro Se.    Andrew Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patricia   T.   Patterson      appeals   the     district    court’s

order accepting the recommendation of the magistrate judge and

dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).          We have reviewed the record and find

that   this    appeal    is   frivolous.        Accordingly,    we   dismiss   the

appeal   for      the    reasons       stated     by   the     district     court.

Patterson v.      Richstad,      No.    0:09-cv-02051-MBS        (D.S.C.     filed

Mar. 5; entered Mar. 8, 2010).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       DISMISSED




                                         2